DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed January 11, 2021 and May 11, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,909,251. Claims 1-20 of the instant application are anticipated by patent claims 1-17 in that claims 1-17 of the patent contain all the limitations of claims 1-20 of the instant application. Therefore, claims 1-20 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Application 17/146,278
1. A method comprising: 
receiving, from a host system, host data to be stored at a memory sub-system in an encrypted form; 
determining that the host data exceeds a threshold size associated with an encryption operation; 
separating, by a processing device, the host data into a plurality of segments based on the threshold size associated with the encryption operation; 
determining that a particular segment of the plurality of segments does not satisfy a size requirement of data associated with the encryption operation; 





modifying the particular segment to satisfy the size requirement of data associated with the encryption operation; 




encrypting each of the plurality of segments based on the encryption operation; and storing the encrypted plurality of segments at the memory sub-system.

2. The method of claim 1 further comprising: 
in response to determining that the particular segment does not satisfy the size requirement, removing a portion of data from a prior segment and adding the removed portion to the particular segment, wherein the size requirement comprise a minimum size requirement, and wherein the particular segment with the added portion satisfies the minimum size of data associated with the encryption operation.

3. The method of claim 1, wherein
modifying the particular segment further comprises: 





adding padding data to the particular segment, wherein the particular segment with the added padding data satisfies the minimum size of data associated with the encryption operation.


4. The method of claim 1, wherein the threshold size associated with the encryption operation corresponds to a maximum size of data that is to be encrypted by using the encryption operation.

5. The method of claim 1, wherein encrypting each of the plurality of segments based on the encryption operation comprises: receiving at least one cryptographic key and an additional value; and encrypting a particular segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the additional value.

6. The method of claim 5, wherein encrypting each of the plurality of segments based on the encryption operation further comprises: incrementing the additional value after encrypting the particular segment; and encrypting a subsequent segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the incremented additional value.

7. The method of claim 1, wherein the host data is indexed by a host system at a size that exceeds the threshold size.

8. A system comprising: 
a memory component; 
and a processing device, operatively coupled with the memory component, to: 
receive host data to be stored at a memory sub-system in an encrypted form; 
determine that the host data exceeds a threshold size associated with an encryption operation; 
separate the host data into a plurality of segments based on the threshold size associated with the encryption operation; 
determine that a particular segment of the plurality of segments does not satisfy a size requirement of data associated with the encryption operation; 








modify the particular segment to satisfy the size requirement of data associated with the encryption operation; 

encrypt each of the plurality of segments based on the encryption operation; and store the encrypted plurality of segments at the memory sub-system.

9. The system of claim 8, wherein the processing device is further to: 
in response to determining that the particular segment does not satisfy the size requirement, remove a portion of data from a prior segment and adding the removed portion to the particular segment, wherein the particular segment with the added portion satisfies the size requirement of data associated with the encryption operation.

10. The system of claim 8, wherein to modify the particular segment, the processing device is further to: 






add padding data to the particular segment, wherein the particular segment with the added padding data satisfies the size requirement of data associated with the encryption operation.

11. The system of claim 8, wherein the threshold size associated with the encryption operation corresponds to a maximum size of data that is to be encrypted by using the encryption operation.

12. The system of claim 8, wherein to encrypt each of the plurality of segments based on the encryption operation, the processing device is further to: receive at least one cryptographic key and an additional value; and encrypt a particular segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the additional value.

13. The system of claim 8, wherein to encrypt each of the plurality of segments based on the encryption operation, the processing device is further to: increment the additional value after encrypting the particular segment; and encrypt a subsequent segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the incremented additional value.

14. The system of claim 8, wherein the host data is indexed by a host system at a size that exceeds the threshold size.

15. A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: 
receiving host data at a memory sub-system; 
separating the host data into a plurality of segments based on an encryption operation; 
determining that a last segment of the plurality of segments is below a size requirement of data associated with the encryption operation;



modifying the last segment to satisfy the size requirement; encrypting the plurality of segments with the modified last segment based on the encryption operation; and storing the encrypted plurality of segments at the memory sub-system. 



















16. The non-transitory computer readable medium of claim 15, wherein to modify the last segment, the operations further comprise: removing a portion of data from a prior segment and adding the removed portion to the last segment, wherein the last segment with the added portion satisfies the size requirement of data associated with the encryption operation.

17. The non-transitory computer readable medium of claim 15, wherein to modify the last segment, the operations further comprise: adding padding data to the last segment, wherein the last segment with the added padding data satisfies the size requirement of data associated with the encryption operation.

18. The non-transitory computer readable medium of claim 15, wherein the size requirement associated with the data corresponds to a minimum size of data that is to be encrypted by using the encryption operation.

19. The non-transitory computer readable medium of claim 15, wherein to encrypt each of the plurality of segments based on the encryption operation, the operations further comprise: receiving at least one cryptographic key and an additional value; encrypting a particular segment of the plurality of segments with the encryption operation utilizing the at least one cryptographic key and the additional value;  incrementing the additional value after encrypting the particular segment; and encrypting a subsequent segment of the plurality of segments with the encryption operation utilizing the at least one cryptographic key and the incremented additional value.

20. The non-transitory computer readable medium of claim 15, wherein the host data is indexed by a host system at a size that exceeds the threshold size. 

US patent 10,909,251
1. A method comprising: 
receiving, from a host system, host data to be stored at a memory sub-system in an encrypted form; 
determining that the host data exceeds a threshold size associated with an encryption operation; 
separating, by a processing device, the host data into a plurality of segments based on the threshold size associated with the encryption operation; 
determining that a particular segment of the plurality of segments does not satisfy a minimum size of data associated with the encryption operation; 

in response to determining that the particular segment does not satisfy the minimum size, removing a portion of data from a prior segment and adding the removed portion to the particular segment, wherein the particular segment with the added portion satisfies the minimum size of data associated with the encryption operation; 

encrypting each of the plurality of segments based on the encryption operation; and storing the encrypted plurality of segments at the memory sub-system.
















2. The method of claim 1, further comprising: 
determining that a particular segment of the plurality of segments does not satisfy a minimum size of data associated with the encryption operation; 
in response to determining that the particular segment does not satisfy the minimum size, adding padding data to the particular segment, wherein the particular segment with the added padding data satisfies the minimum size of data associated with the encryption operation.


3. The method of claim 1, wherein the threshold size associated with the encryption operation corresponds to a maximum size of data that is to be encrypted by using the encryption operation.

4. The method of claim 1, wherein encrypting each of the plurality of segments based on the encryption operation comprises: receiving at least one cryptographic key and an additional value; and encrypting a particular segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the additional value.

5. The method of claim 4, wherein encrypting each of the plurality of segments based on the encryption operation further comprises: incrementing the additional value after encrypting the particular segment; and encrypting a subsequent segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the incremented additional value.

6. The method of claim 1, wherein the host data is indexed by a host system at a size that exceeds the threshold size.

7. A system comprising: 
a memory component; 
and a processing device, operatively coupled with the memory component, to: 
receive, from a host system, host data to be stored at a memory sub-system in an encrypted form; 
determine that the host data exceeds a threshold size associated with an encryption operation; 
separate the host data into a plurality of segments based on the threshold size associated with the encryption operation; determine that a particular segment of the plurality of segments does not satisfy a minimum size of data associated with the encryption operation; 

in response to determining that the particular segment does not satisfy the minimum size, remove a portion of data from a prior segment and adding the removed portion to the particular segment, wherein the particular segment with the added portion satisfies the minimum size of data associated with the encryption operation; 

encrypt each of the plurality of segments based on the encryption operation; and store the encrypted plurality of segments at the memory sub-system.














8. The system of claim 7, wherein the processing device is further to: determine that a particular segment of the plurality of segments does not satisfy a minimum size of data associated with the encryption operation; 
in response to determining that the particular segment does not satisfy the minimum size, 
add padding data to the particular segment, wherein the particular segment with the added padding data satisfies the minimum size of data associated with the encryption operation.

9. The system of claim 7, wherein the threshold size associated with the encryption operation corresponds to a maximum size of data that is to be encrypted by using the encryption operation.

10. The system of claim 7, wherein to encrypt each of the plurality of segments based on the encryption operation, the processing device is further to: receive at least one cryptographic key and an additional value; and encrypt a particular segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the additional value.

11. The system of claim 7, wherein to encrypt each of the plurality of segments based on the encryption operation, the processing device is further to: increment the additional value after encrypting the particular segment; and encrypt a subsequent segment of the plurality of segments with the encryption operation by using the at least one cryptographic key and the incremented additional value.

12. The system of claim 7, wherein the host data is indexed by a host system at a size that exceeds the threshold size.

13. A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: 
receiving host data at a memory sub-system; 
separating the host data into a plurality of segments based on an encryption operation; 
determining that a last segment of the plurality of segments is below a minimum size of data associated with the encryption operation; 
in response to determining that the last segment of the plurality of segments is below the minimum size, 
modifying the last segment to satisfy the minimum size; 


encrypting the plurality of segments with the modified last segment based on the encryption operation, wherein encrypting the plurality of segments further comprises: receiving at least one cryptographic key and an additional value; encrypting a particular segment of the plurality of segments with the encryption operation utilizing the at least one cryptographic key and the additional value; incrementing the additional value after encrypting the particular segment; and encrypting a subsequent segment of the plurality of segments with the encryption operation utilizing the at least one cryptographic key and the incremented additional value; and storing the encrypted plurality of segments at the memory sub-system.

14. The non-transitory computer readable medium of claim 13, wherein to modify the last segment, the operations further comprise: removing a portion of data from a prior segment and adding the removed portion to the last segment, wherein the last segment with the added portion satisfies the minimum size of data associated with the encryption operation.


15. The non-transitory computer readable medium of claim 13, wherein to modify the last segment, the operations further comprise: adding padding data to the last segment, wherein the last segment with the added padding data satisfies the minimum size of data associated with the encryption operation.

16. The non-transitory computer readable medium of claim 13, wherein the minimum size associated with the data corresponds to a minimum size of data that is to be encrypted by using the encryption operation.





















17. The non-transitory computer readable medium of claim 13, wherein the host data is indexed by a host system at a size that exceeds the minimum size.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437